           Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 1 of 45




                              UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WISCONSIN


     JENNIFER A. HADSALL, Regional Director of Region
     18 of the National Labor Relations Board, for and on
     behalf of the NATIONAL LABOR RELATIONS
     BOARD,

                                             Petitioner              Civil No. 3:21-cv-9

     v.

     ADT, LLC,

                                             Respondent


          PETITIONER’S MEMORANDUM OF LAW IN SUPPORT OF ITS PETITION
           FOR PRELIMINARY INJUNCTION UNDER SECTION 10(j) OF THE ACT


           The Petitioner, Jennifer A. Hadsall, Regional Director of Region 18 of the National Labor

Relations Board (NLRB or Board), for and on behalf of the NLRB, seeks injunctive relief

against ADT, LLC (Respondent) under Section 10(j) of the National Labor Relations Act (Act). 1

Petitioner seeks this relief to prevent irreparable harm to the collective-bargaining rights of

employees and to protect the effectiveness of the Board’s final remedy in the underlying

administrative case. Protecting collective-bargaining rights is integral to protecting the public

interest behind the Act. As recognized by the Seventh Circuit in Bloedorn v. Francisco Foods,

Inc., 2 “[t]he deprivation to employees from the delay in bargaining and the diminution of union

support is immeasurable” and leads to “irreparable harm to the collective bargaining process.”

Respondent’s conduct threatens these rights and, in turn, the public interest.


1
    29 U.S.C.§ 160(j).
2
    Bloedorn v. Francisco Foods, Inc., 276 F.3d 270, 299 (7th Cir. 2001).

                                                      1
           Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 2 of 45




           Specifically, in September 2020, Respondent unlawfully withdrew recognition from the

International Brotherhood of Teamsters, Local Union No. 364, AFL-CIO (Union), which had

represented a bargaining unit of employees of the Respondent for over 26 years, and thereafter

made unlawful unilateral changes to terms and conditions of employment without giving the

Union the opportunity to bargain with Respondent with respect to this conduct. By this conduct,

Respondent has failed and refused (and continues to fail and refuse) to bargain collectively and

in good faith with the Union within the meaning of Section 8(d) of the Act. 3

           This conduct falls squarely within the confines of Section 10(j) of the Act, which is

designed to prevent remedial failure during the pendency of the Board’s often lengthy

administrative proceedings. Without such relief, Respondent will successfully cripple the

public’s interest in effective collective-bargaining rights of employees to freely choose their

bargaining representative.

I. THE STATUTORY SCHEME PURSUANT TO WHICH INJUNCTIVE
   RELIEF IS SOUGHT: THE APPLICABLE STANDARDS

           Section 10(j) of the Act authorizes United States district courts to grant temporary

injunctions pending the Board's resolution of unfair labor practice proceedings. 4 Congress

recognized that the Board's administrative proceedings often are protracted. In many instances,

absent interim relief, a respondent could accomplish its unlawful objective before being placed

under any legal restraint, and it could thereby render a final Board order ineffectual. 5 Thus,




3
    29 U.S.C. § 158(d).
4
    See Harrell v. American Red Cross, 714 F.3d 553, 556 (7th Cir. 2013); Lineback v. Spurlino Materials,
LLC, 546 F.3d 491, 499 (7th Cir. 2008); Bloedorn, 276 F.3d at 286.
5
    See S. Rep. No. 105, 80th Cong., 1st Sess., at pp. 8, 27 (1947), reprinted in I Legislative History of the
Labor Management Relations Act of 1947 at pp. 414, 433 (Government Printing Office 1985).

                                                        2
           Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 3 of 45




Section 10(j) was intended to prevent the potential frustration or nullification of the Board's

remedial authority caused by the passage of time inherent in Board administrative litigation. 6

           Section 10(j) directs district courts to grant relief that is “just and proper.” The Seventh

Circuit holds that in determining what relief is “just and proper,” district courts should apply the

general equitable standards for considering requests for preliminary injunctions. 7 The Petitioner

is entitled to interim relief when: (1) the Petitioner has no adequate remedy at law; (2) the labor

effort would face irreparable harm without interim relief, and the prospect of that harm

outweighs any harm posed to the employer by the proposed injunction; (3) “public harm” would

occur in the absence of interim relief; and (4) the Petitioner has a reasonable likelihood of

prevailing on the merits of the complaint. 8

           The Petitioner bears the burden of establishing the first, third, and fourth prongs by a

preponderance of the evidence. 9 “The second prong is evaluated on a sliding scale: the better the

Director's case on the merits, the less its burden to prove that the harm in delay would be

irreparable, and vice versa.” 10




6
    See Lineback v. Irving Ready-Mix Inc., 653 F.3d 566, 570 (7th Cir. 2011); Spurlino Materials, 546 F.3d
at 500.
7
    Spurlino Materials, 546 F.3d at 499–500; Bloedorn, 276 F.3d at 286; NLRB v. Electro-Voice, Inc., 83
F.3d 1559, 1566 (7th Cir. 1996).
8
    Harrell, 714 F.3d at 556; Spurlino Materials, 546 F.3d at 500; Bloedorn, 276 F.3d at 286.
9
    Spurlino Materials, 546 F.3d at 500; Bloedorn, 276 F.3d at 286.
10
     Spurlino Materials, 546 F.3d at 500 (internal citations omitted).



                                                        3
           Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 4 of 45




           A. Likelihood of success

           The Petitioner makes a threshold showing of likelihood of success by showing that its

chances are “better than negligible.” 11 Thus, in a 10(j) proceeding, the district court should

determine whether “the Director has ‘some chance’ of succeeding on the merits.” 12 In assessing

whether the Petitioner has met this burden, a district court must take into account that Section

10(j) confers no jurisdiction to pass on the ultimate merits of the unfair labor practice case. 13 The

Court’s inquiry is confined only to “the probability that the Director will prevail.” 14 Further, the

Court must be “hospitable” to Petitioner’s view of the law, given the Board’s expertise in matters

of labor relations. 15

           The District Court will be basing its decision based on the written record before the

Administrative Law Judge. In these circumstances, the Court “owe[s] the Director a favorable

construction of the evidence, much as we would if he were a plaintiff appealing the grant of

summary judgment in favor of the defendant.” 16 In doing so, the district court should not resolve

credibility conflicts in the evidence. 17 The Court should credit the Director’s version of the facts

so long as they are “plausible” based on the record. 18




11
     Spurlino Materials, LLC, 546 F.3d at 502; NLRB v. Electro-Voice, Inc., 83 F.3d at 1568.
12
     Harrell, 714 F.3d at 556; Spurlino Materials, 546 F.3d at 502.
13
     Spurlino Materials, 546 F.3d at 502; Electro-Voice, Inc., 83 F.3d at 1567.
14
     Bloedorn, 276 F.3d at 287 (emphasis in original; citing Electro-Voice, Inc.,83 F.3d at 1570).
15
     Bloedorn, 276 F.3d at 287 (7th Cir.2001); Spurlino Materials, 546 F.3d at 502.
16
     Bloedorn, 276 F.3d at 287.
17
     Electro-Voice, Inc., 83 F.3d at 1570–71.
18
     Bloedorn, Inc., 276 F.3d at 287., citing Electro–Voice, Inc., 83 F.3d at 1570.

                                                        4
           Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 5 of 45




           B. No adequate remedy at law and the balance of the equities and public interest

           The inquiry into an adequate remedy at law, the balance of harms, and the public interest

overlap. In the Seventh Circuit, “the adequate remedy at law inquiry is whether, in the absence of

immediate relief, the harm flowing from the alleged violation cannot be prevented or fully

rectified by the final Board order.” 19 Irreparable harm to collective bargaining leads to Board

remedial failure and harms the public interest in protecting collective bargaining and deterring

future violations. 20 “[T]he interest at stake in a section 10(j) proceeding is ‘the public interest in

the integrity of the collective bargaining process.’” 21

II. PETITIONER DEMONSTRATED A STRONG LIKELIHOOD OF SUCCESS ON
    THE MERITS AT THE UNDERLYING ADMINISTRATIVE HEARING

           A. Case overview

           This case arises from Respondent’s unlawful withdrawal of recognition from the Union,

which took place after Respondent closed its unionized Rockford, Illinois, facility and its non-

unionized Madison, Wisconsin, facility, and relocated both groups of employees to a new facility

in Janesville, Wisconsin. Approximately one year after the relocation, upon expiration of the

collective-bargaining agreement covering the former Rockford unit employees, Respondent

withdrew recognition from the Union and implemented unilateral changes to the unit employees’

terms and conditions of employment. Respondent’s actions violated Section 8(a)(5) and (1) of

the Act.


19
     Harrell, 714 F.3d at 557. (internal citations and quotations omitted).
20
     See Squillacote v. Local 248, Meat & Allied Food Workers, 534 F.2d 735, 744 (7th Cir. 1976) (the
irreparable harm to be avoided in a Section 10(j) case is the threatened frustration of the remedial purpose
of the Act and of the public interest in deterring continued violations).
21
     Bloedorn, 276 F.3d at 300 (internal citations omitted); see also Harrell, 714 F.3d at 557.



                                                        5
           Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 6 of 45




          This is not the first time that Respondent has engaged in this type of conduct and, in fact,

the controlling case in this area is ADT Security Services, 355 NLRB 1388 (2010), enforced 689

F.3d 628 (6th Cir. 2012) (referred to herein as ADT I), where Respondent engaged in almost

identical conduct to the case at bar, and the Board concluded that its withdrawal of recognition

was unlawful. The Board made clear that where, as here, a unit continues to maintain its integrity

and separate identity, and there is a significant history of collective bargaining, the burden is on

the respondent employer to demonstrate compelling circumstances to overcome the significance

of the bargaining history. 22

          The structure of this section will begin with a recitation of the relevant facts, including:

the parties’ lengthy and significant bargaining history; detailed facts showing that the former

Rockford employees’ terms and conditions of employment remained almost entirely the same

following the relocation to the Janesville facility and that Respondent continued to treat the

former Rockford employees as a separate and distinct group from the former Madison

employees; Respondent’s withdrawal of recognition of the Union; and the subsequent

unilaterally implemented changes to the unit employees’ terms and conditions of employment.

The fact section will be followed by a legal analysis applying the controlling ADT I case to the

facts of this case. This analysis will show that, as in ADT I, there existed a lengthy collective-

bargaining relationship between Respondent and the Union, the former Rockford Unit employees

maintained their separate identity after the relocation, and that Respondent completely failed to

meet its burden of demonstrating compelling circumstances to overcome the significant

bargaining history. This will be followed by an analysis of the unlawful unilateral changes



22
     ADT I, 355 NLRB 1388 (2010), enforced, N.L.R.B. v. ADT Sec. Servs., Inc., 689 F.3d 628 (6th Cir.
2012).

                                                     6
           Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 7 of 45




implemented by Respondent after its withdrawal of recognition. Last, the legal analysis section

will briefly address Respondent’s anticipated defenses.

           B. Facts

               i.      Background, bargaining history, and the move from Rockford to
                       Janesville

           Respondent is a global company that installs and services residential and commercial

security systems throughout the United States. 23        24
                                                              This case concerns a bargaining unit

originally located out of Respondent’s former facility in Rockford, Illinois. 25 The Union was

certified as the collective-bargaining representative for the installers and technicians 26 out of the

Rockford, Illinois facility (herein, the “former Rockford Unit,” “former Rockford technicians,”

or “former Rockford employees”) on October 21, 1994, and the parties have been party to at

least eight collective-bargaining agreements since then. 27 The most recent collective-bargaining

agreement covering those workers was effective from September 1, 2017, to August 31, 2020. 28

           In about August of 2019, Respondent closed both its Rockford facility and an

unrepresented facility in Madison, Wisconsin, and opened a new facility about halfway between

the two in Janesville, Wisconsin. 29 The former Rockford employees began working out of a




23
     Tr. 42.
24
     “Tr.” references are to the transcript of the unfair labor practice hearing; “GCX” references are to
exhibits entered at the hearing by the Petitioner; “RX” references are to exhibits entered by Respondent;
“p” references an exhibit’s page number.
25
     Tr. 43, 52; GCX 1(r).
26
     References to “technicians” will include both service technicians and service installers.
27
     Tr. 43; GCX 2, 3-10.
28
     Tr. 45, 58; GCX 3.
29
     GCX 1(u), GCX 11.

                                                        7
           Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 8 of 45




temporary facility in Janesville, Wisconsin, prior to moving to the permanent one. 30 The

Madison employees did not join the group at the temporary facility, but only later, during

fall/early winter 2019, did both groups begin working out of the permanent facility in

Janesville. 31 It is undisputed, that at the time the two groups began working out of the permanent

Janesville facility, the former Rockford employees outnumbered the Madison employees. 32 33

           Prior to the move, Matt Ides, Respondent’s Team Manager High Volume Install who

managed the Rockford facility, assured the Rockford employees that everything would remain

the same, “[t]hat we were going to stay in the Union, that everything would stay exactly the same

as it is, nothing would change and [Rockford and Madison employees] would still stay

separated.” 34 Indeed, when asked what would change by the Union’s Assistant Business

Manager Larry Rowlett, Respondent’s General Manager Shawn Bell replied, “Everything will

stay the same. I mean, [the former Rockford Unit] would be working under that Collective

Bargaining Agreement and everything would be the same other than when they went to an office

location, it would be a different location. It would no longer be in Rockford.” 35 In fact, it is

uncontested that the collective-bargaining agreement continued to be applied only to the former

Rockford employees after the move to Janesville and that Respondent continued to apply the

same terms and conditions of employment exclusively to the former Rockford employees until it

unlawfully withdrew recognition from the Union almost a year later. 36


30
     Tr. 51-52, 77, 99.
31
     Tr. 99, 102, 184, 221, 224, 225.
32
     Tr. 103, 104, 444-445.
33
     Tr. 103, 104, 444-445.
34
     Tr. 56-57, 255-56.
35
     Tr. 57.
36
     Tr. 57, 136-141, 231, 238, 260, 263-65.

                                                   8
           Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 9 of 45




                ii.    Former Rockford Unit employees’ terms and conditions pre-move

          Before the move, the former Rockford Unit would be dispatched from their homes

directly to jobs scheduled by Respondent and were most often sent around the greater Rockford

area to service and install residential security systems along with some light commercial

assignments. 37 Though there were no defined boundaries serviced by the Rockford facility, the

former Rockford employees spent most of their time in Illinois and were seldom assigned to

locations in Wisconsin other than to Beloit, located on its southern border and only about 16

miles from the former Rockford facility. 38 On those rare occasions that they did travel further

into Wisconsin, they would go up to Madison and even further north. 39

          The former Rockford employees’ schedules were assigned and communicated to the

Rockford Unit by computer, which set forth their schedule for the day. 40 The former Rockford

employees would visit the Rockford facility for a regularly scheduled weekly parts pickup and to

exchange and recycle equipment on Fridays and on an as-needed basis. 41 The former Rockford

employees’ direct supervisor, Matt Ides, managed both of the Rockford and Madison facilities

and shared his time between the two locations. 42 The former Rockford employees communicated

with Mr. Ides multiple times daily, either by text message or by phone for purposes of scheduling

or parts issues. 43 They worked alone for most of their time and only worked with another




37
     Tr. 118, 120, 219, 232, 240.
38
     Tr. 118, 120-121, 241-242, 301, 307, 317.
39
     Tr. 121, 242.
40
     Tr. 240.
41
     Tr. 112, 114-115, 233, 244.
42
     Tr. 116, 220.
43
     Tr. 115, 116, 236-239.

                                                 9
          Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 10 of 45




technician when assigned or due to the nature of the job. 44 When assigned to work with another

technician, the former Rockford employees worked almost exclusively with other former

Rockford technicians and only on occasion worked with a technician from Madison. 45 The

former Rockford technicians all had a certification to work in Illinois; there were no certification

requirements to work in Wisconsin. 46

           While working out of the Rockford facility, all the terms of the collective-bargaining

agreement were applied to the Rockford Unit employees, including wages, overtime, vacation,

and grievance procedure, among others. 47 The agreement’s terms were not applied to the

Madison technicians. 48 Pursuant to the collective-bargaining agreement, Respondent remitted

dues to the Union for each former Rockford Unit employee. 49 Respondent maintained an

emergency after hours on-call list, which contained two names per week: one former Rockford

technician and one Madison technician, each covering their respective territories due to the

emergency nature of the calls. 50

           Prior to the move, the former Rockford technicians interacted with the Madison

technicians infrequently when they worked together or exchanged parts in the field and when

they picked up parts at the Madison facility. 51




44
     Tr. 233-234.
45
     Tr. 235.
46
     Tr. 244, 245.
47
     Tr. 57, 110, 229, 230; GCX 3.
48
     Tr. 58.
49
     GCX 3.
50
     Tr. 129, 247-249.
51
     Tr. 113, 225, 234-235.

                                                   10
          Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 11 of 45




                iii.      Former Rockford Unit employees’ terms and conditions post-move

          After the move to Janesville 52 the Rockford unit employees’ terms and conditions of

employment did not materially change. They continued to be dispatched from their homes. 53

Their job descriptions and pay remained the same. 54The licensing requirements for working in

Illinois remained the same. 55 The former Rockford Unit continued to be assigned daily schedules

in the same way. 56 The type and percentage of work that was residential versus commercial

remained the same. 57 Apart from going to the Janesville facility weekly for parts pick up, the

former Rockford technicians’ geographic service area continued to be the same as before, with

the general Rockford area being the predominant area that they serviced. 58

          The former Rockford technicians also continued to report directly to the same supervisor,

Matt Ides, with only a slight decrease in face-to-face contact, due to Ides now working out of the

Janesville facility and the former Rockford technicians continuing to work primarily out of the

Rockford area. As one former Rockford technician explained, “it wasn’t easy for [supervisor

Ides] to just jump in the car and bring me a part.” 59




52
     The Rockford unit employees first moved to a temporary facility located in Janesville, Wisconsin, prior
to moving to the permanent facility. (Tr. 221). For purposes of this Memorandum, Petitioner collectively
refers to the temporary and permanent Janesville locations as the Janesville location, unless otherwise
stated.
53
     Tr. 136.
54
     Tr. 136, 256, 258.
55
     Tr. 136, 258-259.
56
     Tr. 136, 256.
57
     Tr. 137, 259.
58
     Tr. 137, 259-260.
59
     Tr. 137-138, 260.

                                                      11
          Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 12 of 45




          Just as before the move to Janesville, the former Rockford technicians continued to be

scheduled to pick up parts at the new Janesville facility on Fridays. 60 61 They continued to earn

the same overtime rate as set forth in the collective-bargaining agreement. 62 The same on-call

system remained in place and the on-call list continued to list two names for each week: one

former Rockford technician and one Madison technician, each servicing their respective areas. 63

The former Rockford technicians also continued to earn the same on-call rate as set forth in the

collective-bargaining agreement. 64

          Interactions with Madison technicians in the field also largely remained the same. 65

However, the former Rockford technicians testified they may randomly see a Madison technician

a little more frequently if they happen to be in the Janesville facility to pick up a part at the same

time. 66 After moving to Janesville, the former Rockford technicians and Madison technicians had

about two in-person training sessions at the new facility; the first session took place during the

end of 2019 and the second session occurred in January 2020. 67

                iv.   The Union filed and withdrew a representation petition

          On May 8, 2020, the Union filed a representation petition to create a new bargaining unit

in Janesville consisting of both the former Rockford Unit and the other technicians now working



60
     Madison technicians were scheduled to pick up parts on Tuesdays. (Tr. 139).
61
     Tr. 138.
62
     Tr. 139.
63
     Tr. 139, 147-148, 263-264; GCX 30 (Note, GCX 30 was inadvertently marked with a GCX 29 stamp in
the administrative hearing record.)
64
     Tr. 264.
65
     Tr. 140-141, 265, 306-307.
66
     Tr. 140-141, 265, 306-307.
67
     Tr. 143-145.

                                                     12
          Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 13 of 45




out of the Janesville facility. The representation petition was withdrawn by the Union one week

later and no election was held. 68

              v.        Respondent announced it would withdraw recognition from the
                        Union

          During the spring of 2020, Respondent received a decertification petition signed solely

by former Madison and other newly hired employees seeking to decertify the Union that had

never represented them. 69 Purportedly based on this petition, Respondent notified the Union of

its intention to withdraw recognition upon the expiration of the current collective-bargaining

agreement by letter on June 22, 2020. 70

          On July 6, 2020, the Union responded to Respondent’s notice, by letter, disputing

Respondent’s assertion that a majority of employees from the former Rockford bargaining unit

sought to decertify the Union. The letter stated, in part, “To our knowledge, ADT has never

applied the terms of the Local 364 agreement to any other employees who may be working in the

Janesville location. The Rockford bargaining unit members who were transferred to Janesville

continue to want [the Union] to represent them, and none have signed any such petition, as

claimed by ADT. To the extent such a petition was signed by employees outside of the Rockford

bargaining unit, [the Union] has never asserted that they are bound by or covered by [sic]

Rockford collective bargaining agreement.” 71 The administrative record clearly demonstrates

that not a single former Rockford Unit employee signed the petition. 72 Indeed, Respondent’s



68
     Tr. 305, 395; GCX 12, 13.
69
     Tr. 150, 432, 443-444; GCX 14.
70
     Tr. 58-59, 430-432; GCX 15.
71
     Tr. 62; GCX 16.
72
     Tr. 153; GCX 14.

                                                  13
          Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 14 of 45




own Director of Labor Relations James Nixdorf testified that Respondent never considered the

non-former Rockford employees to be part of the bargaining unit. 73 Respondent never replied to

the Union’s July 6, 2020, letter in response to Respondent’s notice to withdraw recognition., nor

did it reply to any of the seven subsequent requests to bargain made by the Union. 74 Respondent

carried out its stated intentions and ultimately withdrew recognition from the Union on August

31, 2020. 75

               vi.     Post-withdrawal unilateral changes

           Following Respondent’s unlawful withdrawal of recognition, it made unilateral changes

to the former Rockford Unit’s terms and conditions of employment, including changing the

method of compensation, overtime and paid time off, implementing a bonus system that had

been previously offered only to the non-represented employees and instituting a new

performance review system. 76       77



                     a.    Method of compensation. Prior to the withdrawal of recognition, the

former Rockford Unit employees were paid according to the longevity-based wage scale set forth

in the collective-bargaining agreement’s Schedule “A.” 78 After withdrawal, and during about



73
     Tr. 58, 444.
74
     Tr. 64-66; GCX 17-23.
75
     Tr. 58.
76
     Tr. 160-167, 176-179, 271; GCX 1(u).
77
     Respondent denied making any unilateral changes in its first Answer to Petitioner’s underlying
administrative Complaint yet admitted making them in this District Court proceeding. (GCX 1(i), GCX
31). During the administrative hearing, after being confronted with its response to this District Court
proceeding, Respondent amended its answer to partially admit having made the alleged unilateral
changes. (GCX 1(u)).
78
     GCX 3, p 22.

                                                      14
          Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 15 of 45




September 2020, Respondent increased wages for the former Rockford unit employees between

$.12 and $.71 per hour, averaging about $.57 per hour increase among the five former Rockford

Unit technicians. 79 Respondent also made increases dependent on employees meeting certain

criteria and training. 80

                    b.      Overtime. Prior to the withdrawal of recognition, Article 14 of the

collective-bargaining agreement set forth the overtime structure, whereby former Rockford

employees would earn the overtime rate after working 8 hours each day, regardless of how many

hours were worked that week. 81 After the withdrawal of recognition, Respondent changed the

overtime policy so that employees need to work 41 hours in a week to get one hour of

overtime. 82 Holidays and other paid time off are also no longer included in the calculation for

overtime. 83

                    c.      Paid time off. Prior to the withdrawal of recognition, the former Rockford

Unit employees earned separate vacation time and sick time, which were set forth in Articles 12

and 19 of the collective-bargaining agreement, respectively. 84 Since the withdrawal of

recognition, Respondent no longer offers the former Rockford employees separate vacation and

sick time, but instead gives them one lump-sum category of paid time off. 85 Paid time off is now




79
     GCX 33, p 3-4; Former Rockford Unit employees: David Anderson, Gabriel Files, Jon Frazier, Scott
Joswick, and Danny Sissum.
80
     Tr. 164-165, 269, 271.
81
     Tr. 165; GCX 3, p 11-12.
82
     Tr. 165-166, 269, 271.
83
     Tr. 165-166, 269, 271.
84
     Tr. 160; GCX 3.
85
     Tr. 167-168, 271.

                                                     15
           Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 16 of 45




dependent on the hours worked each week. 86 The former Rockford employees can also now sell

their paid time off back to Respondent and roll over up to 40 hours of paid time into the next

year. 87

                     d.      Bonus eligibility. Prior to the withdrawal of recognition, the former

Rockford Unit employees were not eligible to earn bonuses. 88 Upon withdrawal of recognition,

Respondent implemented a new performance-based bonus plan. 89 Under the new bonus

structure, the former Rockford employees earn hundreds of dollars per month. 90

                     e.      Performance Review System. Since approximately mid-2020, the former

Rockford employees were tasked with notifying customers about a survey program called

Medallia. 91 Whereas prior to the withdrawal of recognition, the customer responses had no effect

on compensation, after the withdrawal, the responses are factored into employees’ performance

reviews and, ultimately, their compensation. 92

           C. Respondent withdrew recognition from the Union in violation of Section 8(a)(5)
              of the Act

                i.        ADT I controls the instant case

           As noted above, the legal rubric to be applied to the facts in the instant case are set forth

in the Board’s decision in ADT I. 93 That case involved Respondent’s unlawful withdrawal of


86
     Tr. 167-168, 271.
87
     Tr. 160, 166-167, 269, 271.
88
     Tr. 160.
89
     Tr. 164-165, 273; GCX 34.
90
     Tr. 165, 271, 274-275.
91
     Tr. 176-177.
92
     Tr. 176-178, 282-283.
93
     ADT I, 355 NLRB 1388 (2010), enforced, N.L.R.B. v. ADT Sec. Servs., Inc., 689 F.3d 628, 632 (6th Cir.
2012).

                                                      16
           Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 17 of 45




recognition from a different union that represented another unit of employees that had also been

relocated to another facility. 94 The issue in ADT I, and in the instant case, is whether a

represented unit with a long bargaining history, after being transferred to a new facility with

other unrepresented workers, continued to maintain its integrity and separate identity. When, as

in ADT I and also here, the unit maintains its integrity and there is a significant history of

collective bargaining, the burden is on Respondent to demonstrate compelling circumstances to

overcome the significance of this bargaining history. 95

             ii.     The facts and legal findings in ADT I

           In ADT I, the union represented employees at Respondent’s Kalamazoo, Michigan

facility for 29 years. 96 Respondent closed the Kalamazoo facility and transferred the 14

represented employees to its Wyoming, Michigan, location, out of which 27 non-represented

service employees also worked. Respondent withdrew recognition from the Union as of the date

of the consolidation. 97 After their transfer to the Wyoming facility, Respondent continued to pay

the Kalamazoo employees their contractual wage rate, which was more than the rate paid to the

Wyoming employees. 98 The Kalamazoo employees reported to Wyoming and no longer operated

under separate supervision. 99 They continued to perform the same work (the installation and

service of security systems) in the same distinct geographical area (the Kalamazoo service

territory), under largely unchanged terms and conditions of employment, including separate on-




94
     Id.
95
     Id.
96
     Id.
97
     Id. at 1393.
98
     Id. at 1394.
99
     Id. at 1393.

                                                  17
          Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 18 of 45




call lists (to handle emergencies on nights and weekends) for commercial and residential

service. 100 Both before and after the transfer to Wyoming, the Kalamazoo unit employees were

dispatched from home and performed work in the field, reporting originally to the Kalamazoo

facility only to turn in their timesheets and pick up supplies, and later, after closing, reporting to

the Wyoming facility only once a week to replenish their parts supply. 101

           Finding that Respondent unlawfully withdrew recognition from the union, the Board

noted that when evaluating whether an existing unit remains appropriate in light of changed

circumstances, the Board gives significant weight to the parties’ history of bargaining:

“Specifically, our caselaw holds that ‘compelling circumstances’ are required to overcome the

significance of bargaining history.” 102

           The Board found that the historical unit of Kalamazoo servicemen maintained its

integrity following the closure of the Kalamazoo facility and remained an appropriate unit with

which Respondent was obligated to bargain. 103 Respondent was not privileged to withdraw

recognition from the Union as the collective-bargaining representative of the Kalamazoo unit


100
      Id. at 1388, 1393 and 1394.
101
      Id. at 1388, 1393 and 1394.
102
      Id. at 1388 (emphasis added) (quoting Radio Station KOMO-AM, 324 NLRB 256 (1997)). See also
Dallas Air Motive, Inc., 370 NLRB No. 3 (2020) (noting it was the respondent’s burden to show that the
represented bargaining unit was no longer an appropriate unit for bargaining after being combined with a
similar group of employees at a new facility because it did not have an identity distinct from the
combined group of employees); Children's Hosp. of San Francisco, 312 NLRB 920 (1993) ), enforced, 87
F.3d 304 (9th Cir. 1996) (finding that the administrative law judge’s reliance on bargaining history in
finding a unit of registered nurses to be appropriate was not erroneous).
103
      Id. at 1389, citing Comar, Inc., 339 NLRB 903, at 903 fn. 2, See Frontier Telephone of Rochester,
Inc., 344 NLRB 1270, 1272 fn. 10 (2005), enforced mem., 181 Fed. App’x 85 (2d Cir. 2006).enforced
mem., 111 Fed. App’x 1 (D.C. Cir. 2004).



                                                      18
            Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 19 of 45




because the bargaining unit maintained its integrity and Respondent could not establish that the

Kalamazoo unit employees were “absorbed” or “integrated” into a unit including all the

servicemen who worked out of the Wyoming facility. Some of the most fundamental terms of

employment that distinguished the Kalamazoo servicemen from the Wyoming servicemen

included the: (1) location of their work; (2) their rate of pay; and (3) their separate, dual “on call

list.” The Board noted that these factors remained intact following the close of the Kalamazoo

facility and continued to separate them from the Wyoming servicemen. 104 In addition, the Board

noted that the closing of the Kalamazoo facility was of less significance than it would have been

had the employees actually performed work at the facility; instead, after the closing, the

Kalamazoo employees continued to perform work in the field and reported to the Wyoming

facility only once a week to replenish their parts supply. Given the separate identity of the

Kalamazoo bargaining unit, Respondent was unable to demonstrate compelling circumstances

sufficient to overcome the parties’ lengthy bargaining history. 105

            Notably, after the administrative hearing and prior to the Board’s decision in ADT I, the

Regional Director filed a petition with the district court seeking a temporary injunction that

required Respondent to, inter alia, recognize the Union and rescind certain unilateral changes.

The district court denied the petition and the Director appealed. The Sixth Circuit reversed and

remanded, holding that the Director demonstrated reasonable cause to support injunctive

relief. 106




104
      Id. at 1388
105
      Id.
106
      Glasser ex rel. N.L.R.B. v. ADT Sec. Servs., Inc., 379 F. App'x 483, 487 – 489. (6th Cir. 2010).

                                                       19
          Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 20 of 45




            iii.       There is a lengthy bargaining history in the instant case

           As in ADT I, Respondent and the Union have a lengthy collective-bargaining history.

Here, the collective-bargaining relationship spanned over 26 years. The Union was certified as

the representative of the bargaining unit in 1994, and the parties subsequently entered into at

least eight collective-bargaining agreements, including the most recent agreement that expired on

August 31, 2020. 107

            iv.        The Rockford Unit maintained its integrity and separate identity

           Like the Kalamazoo unit, the Rockford Unit maintained its integrity and separate identity

after the relocation to Janesville and prior to the unlawful withdrawal of recognition on about

September 1, 2020. 108 The Board in ADT I noted that the Kalamazoo unit employees “continued

to perform the same work in the same distinct geographical area under largely unchanged terms

and conditions of employment.” 109 This continuity in work and terms and conditions of

employment is also present in the instant case.

           After the relocation to Janesville and prior to the unlawful withdrawal of recognition, the

former Rockford employees continued to perform the same installation and service work in the

de facto defined Rockford territory under largely unchanged terms and conditions of

employment, including those set forth in the still-applied collective-bargaining agreement. 110



107
      GCX 2 – 10.
108
      The post-withdrawal unilateral changes to Unit employees’ terms and conditions of employment are
unfair labor practices and do not factor into an analysis of whether the Rockford unit maintained its
integrity and separate identity prior to the unlawful withdrawal of recognition. See Comar, 339 NLRB at
911 (noting that unlawful changes do not establish that the unit lost its separate identity because “[t]o hold
otherwise would allow [r]espondent to benefit from its own unlawful conduct”).
109
      ADT I, 355 NLRB at 1388.
110
      Tr. 57, 136 – 141, 257 – 265.

                                                     20
          Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 21 of 45




           Post-relocation and prior to the withdrawal of recognition, Respondent continued to apply

the collective-bargaining agreement in its entirety to the former Rockford Unit. 111 Their

contractual terms and conditions of employment, including but not limited to wages, overtime,

and on-call rates remained the same. 112 The terms of the collective-bargaining agreement were

not applied to the non-represented former Madison employees. 113 Accordingly, given the breadth

of the contractual terms, their continued application to the former Rockford Unit is a key factor

indicating these employees maintained their own separate identity.

           In addition to being distinguished by the application of contractual wages and terms to

the former Rockford Unit employees, the two groups were further distinguished by the location

of their work. The former Rockford employees worked in the same geographic area both before

and after the relocation to Janesville, primarily in Rockford and the surrounding area. 114 Former

Rockford employee Danny Sissum continues to spend the majority of his working time in

Rockford and the surrounding area. The remainder of the time, he may be sent to Iowa, or Beloit,

Wisconsin, a town on the border of Illinois and Wisconsin. Sissum described the amount of time

he works in Wisconsin as minimal, mostly in Beloit but sometimes in Madison or further

north. 115 Former Rockford employee David Anderson also continues to spend most of his

working time in Rockford and its surrounding area. He works in Beloit, but otherwise does not

often work in Wisconsin. 116




111
      Tr. 57 – 58, 110, 230 – 231.
112
      Tr. 109 – 110, 140, 256, 263.
113
      Tr. 58.
114
      Tr. 137, 259.
115
      Tr. 120 – 121.
116
      Tr. 240 – 242.

                                                   21
          Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 22 of 45




           The separation of the former Rockford employees and the former Madison employees by

geographic area is evident in the on-call list, which existed in the same format both prior to and

after the relocation to Janesville. 117 A former Rockford employee and a former Madison

employee are assigned to be “on-call” and respond to emergency calls for each week of the

year. 118 The former Rockford employees are able to switch their assignments with other former

Rockford employees. 119 As Sissum explained, it would not be feasible to have the former

Rockford employees switch on-call assignments with a Madison employee because the response

time for a former Rockford employee to go deep into Wisconsin on an emergency call would be

too great. 120

           Respondent may point to the interchange between the former Rockford employees and

the former Madison employees while on the job and their shared supervisor as evidence of an

integrated unit. However, interaction between the two groups of employees and shared

supervision are not changed circumstances in this case and do not demonstrate any degree of

integration. 121 Prior to the relocation to Janesville, the former Rockford employees and the

former Madison employees attended trainings together and, albeit infrequently, encountered each

other while out in the field for work. 122 Their interaction may have slightly increased due to their

reporting to the same Janesville office but there is no evidence of any demonstrable change in



117
      Tr. 263-264.
118
      Tr. 147 – 148, 247.
119
      Tr. 128 – 129.
120
      Tr. 129 – 130.
121
      See Frontier Telephone of Rochester, Inc., 344 NLRB 1270, 1272 fn. 10 (2005), enforced mem., 181
Fed. App’x 85 (2d Cir. 2006) (noting that a finding of employee interaction cannot substitute for a finding
of employee interchange).
122
      Tr. 113, 130 – 131, 225, 235.

                                                    22
          Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 23 of 45




interaction between the two groups. 123 That there has only be a negligible increase in interaction

is to be expected given that each group of employees performs their work in the field and is

scheduled to come to the facility once weekly, on different days, to pick up parts. 124

           The former Rockford employees and the former Madison employees have historically

shared the same supervisor and their continued common supervision serves as further evidence

of the continuity of the former Rockford employees’ working conditions. Even if the common

supervision arose after the transfer to Janesville, it would not weigh in favor of a finding that the

two groups constituted a single integrated unit. As the Board noted in ADT I, “because the

servicemen at issue in this case work out of their homes, have no onsite supervision, and in fact,

do not even see their supervisors on a daily basis, we do not accord the absence of separate

supervision here the weight it bears in other cases.” 125

           The Board’s reasoning in ADT I concerning the lack of weight accorded to shared

supervision also applies to the two groups of employees’ post-relocation interaction with the

same office staff at the Janesville facility. This is especially since Respondent has failed to

demonstrate any significant interaction between the service employees and the office staff. 126

That a common lunch space is available to both groups of employees is also without

consequence, especially as the former Rockford employees and the former Madison employees




123
      Tr. 140, 143 – 144, 261, 306 - 307.
124
      Tr. 83 – 84, 138 - 139, 219, 256, 259 - 260, 262.
125
      ADT I, 355 NLRB at 1389, fn. 2.
126
      Tr. 184 – 186, 302 – 304.

                                                          23
          Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 24 of 45




do not report to the Janesville office for their weekly parts pick-up on the same day of the

week. 127 Furthermore, both Sissum and Anderson testified that they did not use this space. 128

           In sum, with the Respondent and Union’s lengthy bargaining history, the continued

application of collective-bargaining agreement to the former Rockford Unit after the relocation

to Janesville, and the former Rockford employees’ continued dispatch from home to work in the

field performing the same job functions in the same geographic area with no significant increase

in interaction with the former Madison employees, the former Rockford Unit maintained its

separate identity and integrity.

             v.        Respondent failed to meet its burden to establish compelling
                       circumstances

           Despite given a full opportunity at the hearing to present witnesses and documentary

evidence to demonstrate that compelling circumstances existed to overcome the parties’

significant bargaining history, Respondent failed to meet its burden. Respondent argues that the

former Rockford employees and former Madison employees shared an overwhelming

community of interest because they share the same or similar wage rates and perform the same

work out of the same facility under the same supervision and according to the same work

pools. 129 There is no dispute that the two groups of employees share the same supervision (as

they always have) and perform the same type of work out of the Janesville facility. 130 However,

Respondent failed to call any witnesses with direct knowledge of the employees’ terms and

conditions of employment, including their wage rates or work areas. Despite it being


127
      Tr. 138 - 139, 260, 262.
128
      Tr. 193, 308.
129
      Tr. 389 – 290.
130
      Common work duties are also not changed circumstances in the instant case. The two groups of
employees have historically performed the same type of work. (Tr. 81, 209, 424 - 425.)

                                                    24
          Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 25 of 45




Respondent’s burden to demonstrate compelling circumstances, Respondent failed to call a

single employee to testify regarding the geographic area in which they work. As such,

Respondent is unable to prove that the two groups of employees constituted a single integrated

unit at any point in time.

           Respondent called only two witnesses: Union organizer, Brad Williams, and Director of

Labor Relations, James Nixdorf. Williams offered no testimony regarding the employees’ terms

and conditions of employment. 131 Nixdorf, based out of Boca Raton, Florida, 132 who is

responsible for administering collective-bargaining agreements for approximately 30 bargaining

units across the United States, gave only general testimony regarding employee work areas and

later admitted to having no independent knowledge of where each technician in the instant case

spent their work time (one of the fundamental factors at issue in this case as set forth in ADT

I). 133 He offered only vague testimony regarding the former Madison employees’ wages, one of

the most significant terms and conditions of employment. 134

           Significantly, Respondent failed to call the former Rockford employees’ and former

Madison employees’ direct supervisor, Team Manager High Volume Install Matt Ides. 135 Ides

supervises the former Rockford employees and former Madison employees, as he did prior to the

relocation to Janesville. Ides sees the employees weekly at their parts pick-up and communicates

with at least the former Rockford employees daily. 136 He is arguably in the best position to




131
      Tr. 390 – 402.
132
      GCX 15 (letterhead showing Boca Raton, Florida address).
133
      Tr. 346, 423 and 441.
134
      Tr. 426.
135
      Tr. 98, 219 - 220.
136
      Tr. 98, 114 - 116, 137, 220, 236 - 238, 259 – 260.

                                                       25
          Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 26 of 45




testify regarding the terms and conditions of employment of these two groups, yet Respondent

inexplicably failed to call him to the stand.

           Any attempts by Respondent to rely on its cross-examination of the former Rockford

employee witnesses to establish that there was a change in the geographic area in which they

worked post-relocation to Janesville must fail. Former Rockford employee Sissum credibly

testified on direct examination that while working at the Rockford facility, he spent the majority

of his working time in Rockford and its surrounding areas, and a minimal amount of time

working in Wisconsin, and that these working areas did not change after the relocation to

Janesville. 137 On cross-examination, he consistently testified that while working out of the

Rockford facility, he spent only a small percentage of his typical work week in Wisconsin. 138 His

testimony that he now goes to Wisconsin every week hardly establishes a changed geographic

work area, as it is undisputed that the former Rockford employees now report to the Janesville,

Wisconsin facility every Friday for their scheduled parts pick-up. 139 Former Rockford employee

Anderson’s testimony on cross-examination that he was unaware of any geographic distinction

between where the former Rockford employees and the former Madison employees worked is

undercut by his more detailed testimony on direct examination that he works mainly in Illinois,

in Rockford or within 20 miles thereof, and that other than the border of Illinois and Wisconsin,

he does not work in Wisconsin often and only on an as-needed basis. 140

           Respondent failed to compensate for its lack of relevant testimony through the

presentation of compelling documentary evidence. For instance, the weight of Respondent’s case


137
      Tr. 120, 137.
138
      Tr. 209.
139
      Tr. 138, 209.
140
      Tr. 240 - 242, 308.

                                                  26
          Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 27 of 45




at the administrative hearing appeared to be that the former Rockford employees’ geographic

coverage changed after the relocation to Janesville. Director of Labor Relations Nixdorf, who

admitted to having no independent knowledge of where each technician worked, offered only

general testimony regarding the former Rockford employees’ coverage area. 141 Although

Respondent possessed dispatch logs that showed each customer’s address and could have easily

resolved the question of what geographic area the service employees worked in, Respondent

failed to introduce these records into evidence. 142 Respondent identified a document that

included information from its Oracle HR system that reflects wage rates for both former

Rockford employees and former Madison employees working at the Janesville facility. 143

However, Respondent offered no context for this document, including how the former Madison

employees’ wages were determined, i.e. by seniority, performance or any other criteria, or how

the former Madison employees’ job titles, skills, training and experience compared to that of the

former Rockford employees. Regardless, any similarity between wages does not detract from the

fact that the wage rates for the former Madison employees were determined by Respondent

whereas the wage rates received by the former Rockford Unit employees, both prior to and after

the relocation to Janesville, were collectively-bargained and contractually derived.

           As the record testimony does not establish that the former Rockford employees were

absorbed or integrated into a unit including all the employees who work out of the Janesville




141
      Tr. 422 - 423, 441.
142
      Tr. 364, 376, 381.
143
      Tr. 425; GCX 33.

                                                 27
            Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 28 of 45




facility, Respondent cannot establish compelling circumstances to overcome the parties’ lengthy

26-year collective-bargaining relationship. 144

             vi.        Respondent cannot distinguish the instant case from ADT I

            The facts in ADT I closely parallel the facts in the instant case. 145 In both cases,

Respondent withdrew recognition from the union after a lengthy bargaining relationship and

where the unit employees maintained separate and distinct identity from the non-unionized group

of employees. Respondent attempts to distinguish the facts in the instant case from those in ADT

I by arguing that the collective-bargaining agreement in ADT I contained a work jurisdiction

clause, which defined the unit as serving the Kalamazoo territory, and a notification clause,

which required that the Union be notified of anyone else working in that territory. 146

            It is undisputed that the collective-bargaining agreement in the instant case does not

contain a work jurisdiction clause or a notification clause. 147 However, the absence of these

clauses does not take the instant case out of the legal rubric set forth in ADT I. 148 The Board’s

analysis focused on the fact that the Kalamazoo unit employees “continued to perform the same

work in the same distinct geographical area under largely unchanged terms and conditions of

employment.” 149 That the distinct geographic work area for the former Rockford unit employees



144
      See Children’s Hosp. of San Francisco, 312 NLRB at 929 (adopting the administrative law judge’s
decision and order in which he noted that respondent had not demonstrated “compelling” reason to
overcome the significance of bargaining history by, inter alia, failing to support its assertions about
employee interchange with records or specific evidence).
145
      ADT I, 355 NLRB at 1388.
146
      Tr. 389 – 390, 424
147
      GCX 3.
148
      ADT I, 355 NLRB at 1388.
149
      Id.

                                                      28
          Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 29 of 45




is defined de facto, and not contractually, and that the Union was not notified of others working

in the Rockford territory, are not material differences. The Board’s legal analysis in ADT I is

appropriately applied in the instant case. 150

          D. Respondent unlawfully implemented unilateral changes to the former Rockford
             employees’ terms and conditions of employment post-withdrawal of recognition
             in violation of Section 8(a)(5) of the Act

          It is well-established that an employer’s implementation of unilateral changes after an

improper withdrawal of recognition are unlawful. 151 As the evidence establishes that Respondent

unlawfully withdrew recognition from the Union, it follows that the unilateral changes to the

former Rockford employees’ terms and conditions of employment, to which Respondent

essentially admits, are also unlawful.



150
      Respondent may argue that ADT Security Services, 368 NLRB No. 118 (referred to herein as ADT II)
is applicable to the instant case. However, ADT II is both factually and legally distinguishable from the
instant case. ADT II involved Respondent’s consolidation with a competitor in the same greater
metropolitan area that resulted in significant integration between the groups of employees. This is
factually distinguishable from the instant case, in which two groups of employees who continue to work
in two geographically distinct and distant service areas now report to one centralized office. ADT II is also
legally distinguishable as the Board found that the administrative law judge had erroneously approached
an accretion issue that is not present in the instant case.
151
      In Re Scepter Ingot Castings, Inc., 331 NLRB 1509 (2000), enforced 280 F.3d 1053 (D.C. Cir. 2002)
(finding the employer’s unilateral changes implemented after unlawful withdrawal of recognition violated
Section 8(a)(5)); Texas Petrochemicals Corp., 296 NLRB 1057, 1063 (1989), enforced in relevant part
and remanded 923 F.2d 398 (5th Cir. 1991), rehearing denied 931 F.2d 892 (5th Cir. 1991) (finding that
after unlawfully withdrawing recognition from the union, the respondent violated Section 8(a)(5) and (1)
of the Act by unilaterally, without notice to or consultation with the union, converting all bargaining unit
employees from hourly to salaried compensation and restructuring their insurance premiums); Peat Mfg.
Co., 251 NLRB 1117, 1117 (1980), enforced. 673 F.2d 1339 (9th Cir. 1982) (finding that the respondent
violated Section 8(a)(5) and (1) of the Act by unilaterally granting benefits to unit employees after
unlawfully withdrawing recognition from the union).

                                                       29
          Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 30 of 45




           Petitioner’s Petition for Injunctive Relief 152 Under Section 10(j) of the National Labor

Relations Act, As Amended, alleges that in September 2020 [after the unlawful withdrawal of

recognition], Respondent made the following unilateral changes: 153

           (1) changed the wages for the Unit;

           (2) changed how overtime is earned for the Unit;

           (3) changed the manner of in which the Unit accrues and uses paid time off;

           (4) made the Unit eligible for its bonus system offered to unrepresented

           employees; and

           (5) made other changes to the Unit employees’ terms and conditions of

           employment that are currently unknown to the Board’s General Counsel.

           Respondent’s Answer and Defenses to Petition for Injunction Under Section 10(j) admits

the changes made to wages, overtime, paid time off, and that the Unit was offered a bonus

system in September 2020. Respondent denies making other changes to the Unit employees’

terms and conditions of employment. 154

           Based on testimony during the administrative hearing, the consolidated complaint in the

administrative proceeding was amended to include additional allegations of unilateral changes,

specifically adding that Respondent changed the wages and method of compensation for the Unit

and implemented a new performance review system. 155 Respondent filed an amended answer in

the administrative proceeding that acknowledged these changes, but denied that they violated the



152
      Petition in Civil Case No. 3-21-cv-9.
153
      Details as to how Respondent changed terms and conditions of employment in these areas are
described above in the statement of facts, section II.B.vi.a-e
154
      GCX 1(i).
155
      GCX 1(t). (Please note that GCX 1(t) and 1(u) appear before GCX 1(a)).

                                                     30
          Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 31 of 45




Act. 156 157 Petitioner requests that any order granting injunction issued by this Court encompass

these additional unilateral changes.

           E. Respondent’s defenses must fail
           Respondent’s defense to the allegation that it unlawfully withdrew recognition from the

Union rests largely on a May 8, 2020, representation petition that the Union filed with the Board.

The petition sought to represent a unit consisting of all service employees working out of the

Janesville facility and was promptly withdrawn. Respondent appears to argue that the filing of

this petition demonstrated the Union’s belief that there existed an integrated unit of former

Rockford employees and former Madison employees. By asserting the existence of such an

expanded unit, Respondent then relies on a decertification petition signed by only the non-

unionized former Madison employees to show that a majority of the former Rockford Unit no

longer wished to be represented by the Union and Respondent properly withdrew recognition

from the Union. 158 This defense must fail.

              i.        The withdrawn representation petition has no bearing on the
                        appropriateness of the already established Rockford Unit

           The May 8, 2020, representation petition filed by the Union sought to represent a unit

consisting of all service employees working out of the Janesville facility. 159 On May 15, 2020,

the Region issued an order approving the Union’s request to withdraw the petition. 160 As the




156
      GCX 1(u).
157
      Specific details of these changes are described in the statement of facts section, II.B.vi.a-e
158
      Tr. 67 – 69, 152 – 153; GCX 14, 24 – 25.
159
      GCX 12.
160
      GCX 13.

                                                        31
          Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 32 of 45




parties did not reach a stipulated election agreement and no election was held, no determination

was made by the Board on the appropriateness of the petitioned-for unit. 161

           The Union’s brief, and since abandoned, pursuit of a unit that included both the former

Rockford employees and the former Madison employees is a red herring and has no bearing on

the appropriateness of the already well-established Rockford unit. Section 9(b) of the Act grants

the Board authority to determine “the unit appropriate for the purposes of collective

bargaining.” 29 U.S.C. § 159(b). It is well-established that the Board need only find an

appropriate unit, not the most appropriate unit, and more than one appropriate unit may exist

among the same group of employees. 162 As the Board noted in ADT I:


                  Even absent the 29 year-old bargaining relationship, were the Union now
                  to petition to represent the service employees assigned to southwestern
                  Michigan, the question would not be whether the unit sought was the most
                  appropriate unit, i.e., whether the unit of all servicemen operating out of
                  the Wyoming facility is more appropriate, but merely whether it was an
                  appropriate unit. 163




161
      Tr. 20.
162
      Overnight Transportation Co., 322 NLRB 723 (1996) (“The plain language of the Act clearly indicates
that the same employees of an employer may be grouped together for purposes of collective bargaining in
more than one appropriate unit…it is well-settled that there is more than one way in which employees of a
given employer may be appropriately grouped for purposes of collective bargaining.”); Children’s Hosp.
of San Francisco, 312 NLRB at 928 (“At the outset, in this regard, it must be noted that Section 9(a) of
the Act requires that, in order to be designated as a group of employees’ exclusive representative for
purposes of collective bargaining, a labor organization must be selected, as such, by a majority of the
employees in an appropriate unit and that “there is nothing in the [Act] which requires that the unit for
bargaining be the only appropriate unit, or the ultimate unit, or the most appropriate unit; the Act requires
only that the unit be “appropriate.’…Also, ‘the fact that one unit is appropriate does not necessarily mean
that all other units are inappropriate.’”) (citations omitted).
163
      ADT I, 355 NLRB at 1388.

                                                       32
          Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 33 of 45




           It is not incongruent for the Union to have petitioned to represent a unit consisting of all

service employees out of the Janesville facility while at the same time having maintained the

appropriateness of the well-established former Rockford Unit. As such, the filing of that petition

has no bearing on this Court’s analysis and consideration of the merits of Petitioner’s request for

injunctive relief.

             ii.       The decertification petition did not privilege Respondent to withdraw
                       recognition from the Union

           The record is clear that no former Rockford Unit employees’ signatures appear on the

decertification petition that Respondent argues demonstrates the Union’s loss of majority support

in the Rockford Unit. 164 In order to rely on this defective petition to justify its withdrawal of

recognition from the Union, Respondent attempts to improperly expand the former Rockford

Unit to include the former Madison employees. As there is no evidence that Respondent

recognized the Union as the collective-bargaining representative of the former Madison

employees at any time, nor that the former Rockford employees and former Madison employees

were integrated into a single unit as described above in paragraph II.C.iv., Respondent’s ruse

must fail.

           The evidence is clear that Respondent never considered the Union to be the collective-

bargaining representative of the former Madison employees nor did it consider the former

Madison employees to be part of the Rockford Unit. At the time the former Madison employees

joined the former Rockford Unit employees at the Janesville facility the former Rockford

employees outnumbered the former Madison employees and were the majority. 165 Respondent

never applied the collective-bargaining agreement to the former Madison employees, nor did it


164
      Tr. 67 – 69, 152 – 153.
165
      Tr. 103 – 104, 444 – 445.

                                                    33
          Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 34 of 45




notify the Union of any new hires into the bargaining unit or remit dues to the Union on behalf of

any new employees or former Madison employees. 166 Furthermore, there is no evidence that the

Union claimed to represent the former Madison employees at any time before or after the

relocation to Janesville.

           Respondent’s Director of Labor Relations, Nixdorf, admitted on cross-examination that

Respondent did not consider all the service employees at the Janesville facility to be represented

by the Union. He further admitted that Respondent’s actions with respect to the Union

demonstrated it did not believe the Union represented all the service employees at the Janesville

facility. 167 Respondent’s reliance on the decertification petition signed only by non-Unit

employees to withdraw recognition from the Union was self-serving, disingenuous and unlawful.

            iii.       The Board’s decision in Johnson Controls, Inc., is inapposite to the
                       instant case

           Respondent ADT will likely argue that the Board’s decision in Johnson Controls, Inc., 168

required the Union to file a petition to re-establish its majority status after receiving the

notification of the anticipated withdrawal of recognition. This would be a baseless argument, as

Johnson Controls is inapposite to the instant case.

           Johnson Controls addresses the situation where employees provide an employer with

evidence that at least 50% of bargaining unit employees no longer wish to be represented by the

union and the union reacquires majority status after the employer’s anticipated withdrawal of

recognition. The Board held that proof of an incumbent union’s actual loss of majority support, if

received by an employer within 90 days prior to contract expiration, conclusively rebuts the



166
      Tr. 58, 444.
167
      Tr. 443 – 444.
168
      Johnson Controls, Inc., 368 NLRB No. 20 (2019).

                                                   34
          Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 35 of 45




union’s presumptive majority status when the contract expires. However, the union may attempt

to reestablish that status by filing a petition for a Board election within 45 days from the date the

employer gives notice of an anticipatory withdrawal of recognition. 169

           Johnson Controls did not consider the issue at hand in the instant case, which is whether

a specific bargaining unit is still a valid unit after a facility relocation. Here, the issue is whether

Respondent improperly expanded the bargaining unit so that it could rely on non-Unit

employees’ signatures on the decertification petition in order to unlawfully withdraw recognition

from the Union. None of the former Rockford Unit employees signed the petition. Respondent

withdrew recognition from the Union when it did not have valid evidence that at least 50% of the

established former Rockford Unit no longer wished to be represented by the Union. Anticipatory

withdrawal law under Johnson Controls is immaterial here because the purported evidence of

loss of support did not come from the existing bargaining unit. 170

           In short, as shown above, the former Rockford Unit maintained its integrity after the

facility relocation to Janesville and Respondent has failed to meet its burden of demonstrating

compelling circumstances overcoming the parties’ significant bargaining history. As its other

defenses are without merit, Petitioner has demonstrated a very strong likelihood of success of

prevailing on the merits in the administrative proceeding. 171




169
      Johnson Controls, Inc., 368 NLRB No. 20.
170
      Nor does Dodge of Naperville, Inc., 357 NLRB 2252, 2253 (2012), enforced, 796 F.3d 31 (D.C. Cir.
2015) as Respondent may argue, apply to the instant case. Dodge of Naperville concerned a failure to
engage in effects bargaining before a unit merger, which is not at issue here. Even so, the Board in that
case cited to the “compelling circumstances” test set forth in ADT I, while cautioning that bargaining
history alone is insufficient to establish an appropriate unit.
171
      See Glasser ex rel. N.L.R.B, 379 F. App'x at 489.

                                                      35
          Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 36 of 45




III. INTERIM RELIEF IS EQUITABLY NECESSARY TO PREVENT IRREPARABLE
     HARM TO THE EMPLOYEES’ STATUTORY RIGHTS AND TO PROTECT THE
     EFFEICACY OF THE BOARD’S FINAL ORDER

          “[I]n the labor field, as in few others, time is crucially important in obtaining relief.” 172

Respondent’s illegal conduct threatens irreparable harm to the national labor policy encouraging

good-faith collective bargaining embodied in Section 1 of the Act, obliterates the employees’

right to organize under Section 7 of the Act, and threatens the efficacy of the Board’s ultimate

remedial order.

          “[E]ncouraging the practice and procedure of collective bargaining” is “the policy of the

United States[.]” 173 Section 7 of the Act grants employees the right to decide whether they wish

“to bargain collectively through representatives of their own choosing . . . .” 174 In this case, the

employees exercised that right and freely selected their representative, but Respondent’s

unlawful actions are thwarting that choice, contrary to the purposes of the Act. As explained

below, without timely interim relief, Respondent’s withdrawal of recognition and unilateral

changes will undermine employees’ support for the Union and deprive employees of the benefits

of collective bargaining. In this case, Respondent’s unilateral grant of significant bonuses to the

former Rockford Unit cannot but provoke disaffection from the Union. Over time, without an

immediate injunction requiring interim recognition, good-faith bargaining, and rescission of the

changes, these harms will be irreparable, and the Board’s final remedial bargaining order will be

ineffective. Respondent will succeed in permanently depriving its employees of Union

representation through its illegal conduct, contrary to the Act’s intent.



172
      NLRB v. C & C Plywood Corp., 385 U.S. 421, 430 (1967).
173
      29 U.S.C. § 151.
174
      29 U.S.C. § 157.

                                                     36
          Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 37 of 45




           Respondent’s withdrawal of recognition is likely to irreparably erode employees’ support

for their chosen representative over time because the Union is unable to protect the employees or

affect their working conditions while the case is pending before the Board. 175 The employees

predictably will shun the Union because their working conditions will have been virtually

unaffected by collective bargaining for several years, and they will have little, if any, reason to

support the Union. 176 This lost support for the Union will not be restored by a final Board order

in due course. By the time the Board issues its final order, it will be too late; employees will have

given up on their union. 177



175
      See Fall River Dyeing & Finishing Corp. v. NLRB, 482 U.S. 27, 49-50 (1987) (employer’s refusal to
bargain “‘disrupts the employees’ morale, deters their organizational activities, and discourages their
membership in unions.’”) (quoting Franks Bros. Co. v. NLRB, 321 U.S. 702, 704 (1944)). Cf. NLRB v.
American Natl. Ins. Co., 343 U.S. 395, 402 (1952) (“Enforcement of the obligation to bargain collectively
is crucial to the statutory scheme.”); NLRB v. Keystone Steel & Wire, 653 F.2d 304, 307 (7th Cir. 1981)
(when an employer unlawfully ignores the bargaining representative, it impairs “the stability of the
bargaining relationship” and “create[s] perceptions of unfairness and of union weakness”).
176
      See Bloedorn, 276 F.3d at 297-98; Asseo v. Centro Medico del Turabo, Inc., 900 F.2d 445, 454-55 (1st
Cir. 1990); Hoffman v. Inn Credible Caterers, Ltd..247 F.3d 360.369 (2d Cir. 2001); Chester v. Grane
Healthcare Co., 666 F.3d 87, 102 (3d Cir. 2011) (refusal to recognize union “inflicts a particularly potent
wound”); Frye v. Specialty Envelope, Inc., 10 F.3d 1221, 1226-27 (6th Cir. 1993); Frankl v. HTH Corp.,
650 F.3d 1334, 1362 (9th Cir. 2011) (“the result of an unremedied refusal to bargain with a union,
standing alone, is to discredit the organization in the eyes of the employees, to drive them to a second
choice, or to persuade them to abandon collective bargaining altogether”); NLRB v. Irving Ready-Mix,
Inc., 780 F. Supp. 2d 747, 771 (N.D. Ind. 2011) (“The longer that [the employer] is able to avoid
bargaining with the [u]nion, the less likely the [u]nion will be able to organize and represent [the
employer’s] employees effectively if and when the Board orders [it] to commence bargaining.”), affirmed
sub nom. Lineback v. Irving Ready-Mix, Inc., 653 F.3d 566 (7th Cir. 2011).
177
      See Bloedorn, 276 F.3d at 299; Small v. Avanti Health Sys., LLC, 661 F.3d 1180, 1192 (9th Cir. 2011)
(“delay in bargaining weakens support for the union, and a Board order cannot remedy this diminished
level of support”); Hoffman, 247 F.3d at 369 (since employers “can damage employee confidence in

                                                     37
          Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 38 of 45




           The Union’s loss of support, in turn, will make the Board’s final bargaining order

ineffectual, leading to remedial failure. 178 The Union needs the support of the employees it

represents in order to bargain effectively. Without support, the Union has no leverage and is

“hard-pressed to secure improvements in wages and benefits at the bargaining table.” 179 With a

weakened union, a final Board bargaining remedy will be unable to “recreate the original status




preexisting unions by simply failing to recognize them . . . there is a pressing need to preserve the status
quo while the Board’s final decision is pending.”); Electrical Workers v. NLRB, 426 F.2d 1243, 1249
(D.C. Cir. 1970) (“When the company is finally ordered to bargain with the union some years later, the
union may find that it represents only a small fraction of the employees.”); Centro Medico, 900 F.2d at
454-55 (“there was a very real danger that if [the employer] continued to withhold recognition from the
[u]nion, employee support would erode to such an extent that the [u]nion could no longer represent those
employees”); Squillacote v. U.S. Marine Corp., 1984 WL 148024, at *4 (E.D. Wis. 1984).
178
      See Bloedorn, 276 F.3d at 299 (the longer a union “is kept . . . from working on behalf of . . .
employees, the less likely it is to be able to organize and represent those employees effectively if and
when the Board orders the company to commence bargaining”); Chester, 666 F.3d at 102–103 (interim
bargaining order necessary because “[a]n ultimate Board order that [the employer] recognize the Union
may be ineffective if the Union has lost significant support”); Small, 661 F.3d at 1193 (“[w]ith only
limited support . . . the [u]nion will be unable to bargain effectively regardless of the ultimate relief
granted by the Board”); Irving Ready-Mix, 780 F.Supp.2d at 771–772; Kinney v. Cook Cnty. Sch. Bus,
Inc., 2000 WL 748121 at *8–11 (N.D. Ill. 2000).
179
      Moore-Duncan v. Horizon House Developmental Servs., 155 F. Supp. 2d 390, 396 (E.D. Pa. 2001).
See also Duffy Tool & Stamping, L.L.C. v. NLRB, 233 F.3d 995, 998 (7th Cir. 2000) (“By undermining
support for the union, the employer positions himself to stiffen his demands . . . knowing that if the
process breaks down the union may be unable to muster enough votes to call a strike.”); Hadsall v.
Sunbelt Rentals Inc., 2020 WL 4569177, at *5 (E.D. Wis. 2020) (“it is widely accepted that the longer the
employer avoids bargaining with the union, the more likely it is that participation in the union will be
chilled and that the union will not be able to be effective in its representation”), appeal pending 7th Cir.
No. 20-2482.

                                                        38
          Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 39 of 45




quo with the same relative position of the bargaining parties.” 180 In those circumstances, no

meaningful, productive good-faith bargaining will occur under the Board’s final order. 181 For

these reasons, numerous courts, including the Seventh Circuit, have recognized that an

employer’s unlawful refusal to bargain inherently and predictably causes irreparable harm. 182




180
      Frankl, 650 F.3d at 1363. See also Wilson v. Liberty Homes, Inc., 500 F. Supp. 1120, 1131 (W.D. Wis.
1980) (interim bargaining order warranted because “in the time it takes for the Board to finally rule . . .
support among the truck drivers for the union may have eroded; erosion of support for the union in turn
may unfairly diminish the union's bargaining strength if and when respondent is compelled to bargain
with it”), aff’d in rel. part 1981 WL 17037, at *13-14 (7th Cir. 1981), vacated as moot and opinion
withdrawn from publication as moot, 1982 WL 31231 (7th Cir. 1982).
181
      See Electrical Workers, 426 F.2d at 1249 (employer “may continue to enjoy lower labor expenses after
the order to bargain either because the union is gone or because it is too weak to bargain effectively”);
Perez v. Noah’s Ark Processors, LLC, 2019 WL 2076793 at *5 (D. Neb. 2019) (“the Board’s ultimate
remedial action is likely to have little effect if it only results in compelling [the employer] to engage in
collective bargaining with a Union that’s already lost its base of support”).
182
      See Bloedorn, 276 F.3d at 297-98 (Director not required to produce independent evidence of
irreparable harm where employer refused to recognize union because “the same evidence that establishes
the Director’s likelihood of proving a violation of the NLRA may provide evidentiary support for a
finding of irreparable harm”); Frankl, 650 F.3d at 1362 (withdrawal of recognition context; “inferences
from the nature of the particular unfair labor practice at issue remain available. For instance, with regard
to the central statutory violations likely established here, violations of § 8(a)(5), continuation of that
unfair labor practice, failure to bargain in good faith, has long been understood as likely causing an
irreparable injury to union representation”); Small, 661 F.3d at 1191 (“Given the central importance of
collective bargaining to the cause of industrial peace, when the Director establishes a likelihood of
success on a failure to bargain in good faith claim, that failure to bargain will likely cause a myriad of
irreparable harms.”); U.S. Marine, 1984 WL 148024, at *4 (irreparable harm inferred where employer
unlawfully refused to recognize and bargain with the union).

                                                      39
          Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 40 of 45




Respondent will defeat the Union, elude its bargaining obligation, and frustrate the intent of

Congress by virtue of its unlawful actions. 183

           Ordering Respondent to bargain with the Union now offers the best chance of preserving

the Union’s support before it is irrevocably diminished, thereby protecting employees’ statutory

right to choose representation and preserving the Board’s remedial effectiveness. 184

           Loss of support for the Union is not the only irreparable harm caused by Respondent’s

refusal to bargain in good faith. While Respondent is benefiting from its unlawful refusal to

recognize or bargain pending Board litigation, the unit employees contemporaneously and

irreparably suffer the loss of the benefits of good-faith collective bargaining and representation

by their chosen Union. 185 The benefits of collective bargaining include negotiated improvements

in terms and conditions of employment, such as scheduled wage increases or benefits packages.

A final Board order is “forward-looking” and will not compensate for the benefits that the Union

might have secured through bargaining in the present. 186 The lost benefits of representation also

go beyond wages to include such items as job security, safety and health conditions, and the

protection of a grievance-arbitration procedure which, because they are non-monetary, cannot be



183
      See Sharp v. Tri-State Mechanical, Inc., 1995 WL 661101, at *7 (W.D. Wis. 1995) (“[I]t is proper to
impose a bargaining order. Anything less would only allow respondent ‘to profit from [his] own wrongful
refusal to bargain.’”) (quoting NLRB v. Gissel Packing Co., 395 U.S. 575, 610 (1969)).
184
      Scott v. Stephen Dunn, 241 F.3d 652, 669 (9th Cir. 2001) (“[s]uccessful bargaining could restore the
employees’ interest in the Union”).
185
      See Wilson, 500 F. Supp. at 1131 (“the longer respondent is permitted avoid negotiating with the
union, the longer the truck drivers will be denied the benefits of a potential collective bargaining
agreement. This is an especially important consideration since the benefits the drivers seek are not
economic only, but also concern the safety of their working conditions.”).
186
      See Bloedorn, 276 F.3d at 299; Small, 661 F.3d at 1191-92; Frankl, 650 F.3d at 1363; Chester, 666
F.3d at 103.

                                                      40
          Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 41 of 45




made whole by a Board order in due course. 187 The employees are currently suffering the loss of

all of these benefits. In addition to Respondent’s unilateral changes to wages and benefits,

employees have lost their contractual just-cause grievance procedure, Union representation in

disciplinary meetings, and any say in Respondent’s changes in the terms and conditions of

employment. Moreover, the refusal to recognize and bargain has potentially delayed any

successor contract.

           In contrast to these serious irreparable harms to the employees’ rights, the Union’s status,

and the Board’s remedial authority, any harm Respondent might suffer as a result of a temporary

injunction “will only last until the Board’s final determination.” 188 An interim bargaining order

under Section 10(j) is not permanent. 189 The order would not compel agreement to any specific

term or condition of employment advanced by the Union in negotiations. 190 Rather, it only




187
      See U.S. Marine, 1984 WL 148024, at *4 (citing Wilson, 500 F. Supp. at 1131); Pascarell v. Gitano
Group, Inc., 730 F. Supp. 616, 625 (D.N.J. 1990); Asseo v. Centro Medico del Turabo, Inc., 1989 WL
130007, at *9 (D.P.R. 1989) (“employees will also lose the benefits of representation, such as health and
safety advocacy and grievance representation, which cannot be compensated by a final Board order”),
aff’d, Centro Medico 900 F.2d 445; Levine v. C & W Mining Co., 465 F. Supp. 690, 695 (N.D. Ohio),
aff’d in rel. part 610 F.2d 432, 436-37 (6th Cir. 1979) (“The value of the right to enjoy the benefits of
union representation is immeasurable in dollar terms once it is delayed or lost.”); DeProspero v. House of
the Good Samaritan, 474 F. Supp. 552, 559 (N.D.N.Y. l978). See generally Scott, 241 F.3d at 667 (“The
value of the right to . . . representation is immeasurable in dollar terms”).
188
      Pan Am. Grain Co., 805 F.2d 23, 28 (1st Cir. 1986).
189
      See Seeler v. The Trading Port, Inc., 517 F.2d 33, 40 (2d Cir. 1975) (“there is nothing permanent about
any bargaining order . . . particularly an interim order which will last only until the final Board decision”);
U.S. Marine, 1984 WL 148024, at *4.
190
      See Wilson, 500 F. Supp. at 1131 (“[S]ince a bargaining order requires only that respondent bargain,
and not that it reach any particular agreement, respondent will not suffer any irreparable harm from such
an order.”)

                                                      41
          Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 42 of 45




requires bargaining with the Union in good faith to an agreement or a bona fide impasse. 191 Any

agreement reached between the parties under a Section 10(j) decree can contain a condition

subsequent to take into account the possibility of the Board’s ultimate refusal to grant a final

bargaining order remedy. 192 Also, the costs in terms of time and money spent on collective

bargaining are burdens that fall on both parties and do not defeat a request for an interim

bargaining order. 193 Additionally, the strength of the Board’s case on the merits affects a court’s

assessment of the relative harms posed by the grant or denial of injunctive relief: the greater a

party’s prospects of prevailing on the merits, the less compelling a showing of irreparable harm

is required. 194 Accordingly, the balance of hardships tips in the Director’s favor.

           An interim bargaining order will also further the public interest in fostering collective-

bargaining to safeguard industrial peace. 195 Additionally, it will serve the public interest in

“ensur[ing] that an unfair labor practice will not succeed” because of the long administrative

process. 196


191
      See Frankl, 650 F.3d at 1048 (“When the company is not compelled to do anything except bargain in
good faith, the risk from a bargaining order is minimal.” (quoting Small, 661 F.3d at 1196)); Scott, 241
F.3d at 669; Overstreet v. Thomas Davis Medical Centers, P.C., 9 F. Supp. 2d 1162, 1167 (D. Ariz.
1997); Penello v. United Mine Workers, 88 F. Supp. 935, 943 (D.D.C. 1950).
192
      See, e.g., Kaynard v. Palby Lingerie, Inc., 625 F.2d 1047, 1054 (2d Cir. 1980).
193
      See Scott, 241 F.3d at 669.
194
      Spurlino Materials, LLC, 546 F.3d at 502 (citing Bloedorn, 276 F.3d at 286-87).
195
      See Bloedorn, 276 F.3d at 300-01; Centro Medico, 900 F.2d at 455 (“If the goal of the labor laws and
regulations is to strengthen the bargaining process, then ordering bargaining . . . cannot be contrary to the
public interest.”). See also Paulsen v. Remington Lodging & Hospitality, LLC, 773 F.3d 462, 469 (2d Cir.
2014) (“The principal purpose of a [Section] 10(j) injunction is to guard against harm to the collective
bargaining rights of employees.”).
196
      Small, 661 F.3d at 1197 (quoting Frankl, 650 F.3d at 1365-66). See also Bloedorn, 276 F.3d at 300
(citing Eisenberg v. Wellington Hall Nursing Home, Inc., 651 F.2d 902, 906-07 (3d Cir. 1981)); Harrell,

                                                      42
          Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 43 of 45




           In addition to an interim bargaining order, interim rescission of Respondent’s unlawful

changes in working conditions is necessary to restore an “even playing field” for bargaining. 197

Restoring the unlawfully changed conditions so that the Union will not be forced to “bargain

back” the unlawful changes prevents Respondent from benefitting from its unfair bargaining

advantage. 198 Unilateral changes necessarily frustrate the statutory objective of establishing

working conditions through collective bargaining. 199 Also, interim rescission is necessary to curb

the predictable loss of employee support for the Union caused by the adverse unilateral changes

in critical terms and conditions, damage that an eventual Board order likely cannot remedy. 200



714 F.3d at 557; Seeler, 517 F.2d at 39 (the public interest is in “prevent[ing] frustration of the purposes
of the Act”).
197
      See Harrell, 714 F.3d at 557-59; Squillacote v. Advertisers Mfg. Co., 677 F.2d 544, 547 (7th Cir.
1982). See also Kreisberg v. Healthbridge Mgmt., LLC, 732 F.3d 131, 143 (2d Cir. 2013), cert. denied
135 S. Ct. 869 (2014); Morio v. N. Am. Soccer League, 632 F.2d 217, 218 (2d Cir. 1980) (per curiam);
Silverman v. Major League Baseball, 880 F. Supp. 246, 259 (S.D.N.Y. 1995) (Sotomayor, J.), aff’d, 67
F.3d 1054 (2d Cir. 1995). Interim rescission would be upon the request of the Union. See, e.g., Morio,
632 F.2d at 640. See generally Children's Hosp. of San Francisco, 312 NLRB at 931.
198
      See Harrell, 714 F.3d at 558; Kreisberg, 732 F.3d at 143 (interim rescission of unilateral changes was
necessary to avoid bargaining “in the shadow of work conditions unilaterally imposed” by the employer);
Silverman, 880 F. Supp. at 259 (interim rescission of unilateral changes appropriate to “salvage some of
the important bargaining equality that existed” prior to violations); Florida-Texas Freight, 203 NLRB
509, 510 (1973), enforced, 489 F.2d 1275 (6th Cir. 1974).
199
      NLRB v. Katz, 369 U.S. 736, 747 (1962); see also Harrell, 714 F.3d at 557 (“unilateral changes
prevent the [u]nion from discussing terms, and therefore ‘strike at the heart of the [u]nion’s ability to
effectively represent the unit employees’”).
200
      See NLRB v. Keystone Steel & Wire, 653 F.2d at 307 (unlawful unilateral changes “create perceptions
of . . . union weakness”); NLRB v. Hardesty Co., 308 F.3d 859, 865 (8th Cir. 2002) (“unilateral action
will . . . often send the message to the employees that their union is ineffectual, impotent, and unable to
effectively represent them”); East Bay Automotive Council v. NLRB, 483 F.3d 628, 634 (9th Cir. 2007) (a
unilateral change “minimizes the influence of organized bargaining” and emphasizes to employees “that

                                                      43
          Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 44 of 45




           The other requested relief is also just and proper. A cease-and-desist order is a standard

provision in any Section 10(j) preliminary injunction; it is necessary to restrain Respondent from

engaging in future unlawful conduct and assures employees that their rights will be protected. 201

Reading of the Court’s order in front of the employees and a representative of the Board is an

“effective but moderate way to let in a warming wind of information and, more important,

reassurance.” 202 Relatedly, posting the order during the pendency of the administrative

proceedings will further inform and reassure employees of their rights. 203




there is no necessity for a collective bargaining agent”) (quoting May Dep’t Stores Co. v. NLRB, 326 U.S.
376, 385 (1945)); Gottschalk v. Piggly Wiggly Midwest, LLC, 861 F. Supp. 2d 962, 972 (E.D. Wis.,
2012).
201
      Paulsen v. PrimeFlight Aviation Servs., Inc., 718 F. App’x 42, 45 (2d Cir. 2017) (summary order); see
also, e.g., Hooks v. Ozburn-Hessey Logistics, LLC, 775 F. Supp. 2d 1029, 1052 (W.D. Tenn. 2011)
(cease-and-desist order appropriate “to prevent irreparable chilling of support for the Union among
employees and to protect the NLRB’s remedial powers.”).
202
      United Nurses Assocs. of Cal. v. NLRB, 871 F.3d 767, 788-89 (9th Cir. 2017); see also Hadsall, 2020
WL 4569177, at *12; Norelli v. HTH Corp., 699 F. Supp. 2d 1176, 1206-07 (D. Haw. 2010) (ordering
reading of court order), aff’d, 650 F.3d 1334 (9th Cir. 2011); Fernbach v. Sprain Brook Manor Rehab,
LLC, 91 F. Supp. 3d 531, 550 (S.D.N.Y. 2015); Rubin v. Vista del Sol Health Services, Inc., 2015 WL
306292, at *2 (C.D. Cal. Jan. 22, 2015); Overstreet v. One Call Locators Ltd., 46 F. Supp. 3d 918, 932
(D. Ariz. 2014); Calatrello v. Gen. Die Casters, Inc., 2011 WL 446685, at *8 (N.D. Ohio Jan. 11, 2011).
203
      See, e.g., Hadsall, 2020 WL 4569177, at *12; Hooks, 775 F. Supp. 2d at 1054 (ordering posting).

                                                      44
       Case: 3:21-cv-00009-jdp Document #: 14 Filed: 02/12/21 Page 45 of 45




                                        CONCLUSION

       In sum, interim relief ensures that Respondent does not profit from its illegal conduct,

protects employees’ Section 7 rights, safeguards the parties’ collective bargaining process,

preserves the remedial power of the Board, and effectuates the will of Congress.


Dated: February 12, 2021.


Respectfully submitted,


/s/ Tabitha E. Boerschinger                       /s/ David J. Stolzberg
New York Bar No.: 4070181                         New York Bar No.: 4988747
Attorney for Petitioner                           Attorney for Petitioner
National Labor Relations Board, Region 18         National Labor Relations Board, Region 18
310 W. Wisconsin Avenue, Suite 450W               212 3rd Avenue S, Suite 200
Milwaukee, Wisconsin 53203                        Minneapolis, Minnesota 55401
Telephone: (414) 930-7193                         Telephone: (763) 270-7057
Fax: (414) 297-3880                               Fax: (612) 348-1785
E-Mail: tabitha.boerschinger@nlrb.gov             E-Mail: david.stolzberg@nlrb.gov




                                                45
